DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Dependent claims 7-15 fail to further limit the lighting device of independent claim 1. Instead, claims 7-15 introduce limitations to a battery appliance (claims 7-12) and a lighting system (13-15) that include the lighting device of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US20160146450A1) in view of Bobbo et al. (US20160365656A1).
Regarding claim 1, Benhamou discloses:

- at least one electrically operable illuminant (28) which emits light upon an electrical operating voltage being applied to it,
- at least one light guiding element (30) which, in terms of lighting engineering, is coupled to the at least one illuminant and is configured at least partly to receive, to guide and to emit the light emitted by the at least one illuminant ,
- an electrical luminaire plug connector  (fig 5)for electrical connection to an electrical battery appliance, which provides the electrical operating voltage , wherein the luminaire plug connector is electrically connected to the at least one illuminant in order to apply the electrical operating voltage of the battery appliance to the illuminant (par 42-45),
-wherein the at least one illuminant and/or the at least one light guiding element have/has at least one connection element for mechanical connection to the textile (par 36), characterized by - a control voltage unit (fig 5), which is electrically coupled to the luminaire plug connector for application of the electrical operating voltage and is configured to provide depending on the at least one illuminant at the luminaire plug connector a control voltage for control of the operating voltage by means of the battery appliance (par 42-45).
Benhamou does not appear to explicitly disclose the number of poles of the electrical luminaire plug connector, even though it appear that the connector would need at least three poles in order to “adjust the brightness or color produced by the light source” (par 42).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a three-pole or greater connector in order to better control the LEDs.

Regarding claim 2, modified Benhamou does not disclose the luminaire plug connector is configured in accordance with a USB standard.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known USB standard as the connector. Benhamou also contemplates USB connectors in par 45.
	
Regarding claim 3, modified Benhamou discloses:
3. (Currently Amended) The lighting device as claimed in claim 1 , characterized in that for providing the control voltage the control voltage unit has at least one electrical resistor (R1, R2) which is electrically connected by one of its terminals to one of two electrical potentials (VCC, GND) of the electrical operating voltage (Benhamou: fig 5).

Regarding claim 4, modified Benhamou discloses:


Regarding claim 5, modified Benhamou does not disclose that the control voltage unit has an energy storage cell for storing electrical energy.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to an energy storage cell for storing electrical energy in order to persist the settings when the device is off.

Regarding claim 5, modified Benhamou does not disclose an overvoltage protection unit. 

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an overvoltage protection in order to prevent damage to the power supply, control electronics, or the diode.

7. (Currently Amended) A battery appliance for a lighting device as claimed in claim 1 , comprising 
- at least one battery cell (22) for reversible electrochemical storage of electrical energy (par 41),

- an electrical battery plug connector for electrical connection to the lighting device, wherein for providing the operating voltage for the lighting device the battery plug connector is electrically connected to the energy converter (fig 5), characterized by - a setting unit electrically coupled to the energy converter and the battery plug connector and serving for controlling the energy converter, wherein the setting unit is configured to set the operating voltage depending on a control voltage of the lighting device detected at the battery plug connector (par 42-45).
Benhamou does not appear to explicitly disclose the number of poles of the electrical luminaire plug connector, even though it appear that the connector would need at least three poles in order to “adjust the brightness or color produced by the light source” (par 42).
In the same field of LED driving, Bobbo discloses a connector (100) that can have three poles (“three-pole configurations, e.g. for a module with tunable color”, par 73) or more in order to better control the LEDs.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a three-pole or greater connector in order to better control the LEDs.

Regarding claim 8, modified Benhamou does not disclose the luminaire plug connector is configured in accordance with a USB standard.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known USB standard as the connector. Benhamou also contemplates USB connectors in par 45.

Regarding claim 9, modified Benhamou discloses:
9. (Currently Amended) The battery appliance as claimed in claim 7 , characterized in that the setting unit comprises a regulator unit for regulating the operating voltage depending on the control voltage (fig 4, par 42-45).

11. (Currently Amended) The battery appliance as claimed in claim 7 , characterized by at least one connection element for releasable mechanical connection to a textile (par 70 – in one example, the puff print in a releasable mechanical connection to secure the light guiding elements).

Regarding claim 12, modified Benhamou discloses:
12. (Currently Amended) The battery appliance as claimed in claim 7 , characterized by an at least partly flexibly configured housing (Benhamou: par 41, 46).


s 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US20160146450A1) in view of Bobbo et al. (US20160365656A1) and Pierce et al. (US20150061543A1).

Regarding claim 10, modified Benhamou fails to discloses that the setting unit is configured to detect a state of charge of the at least one battery cell and to set the operating voltage depending on the detected state of charge.

However, in the same field, Pierce teaches detecting the charge of a battery and reducing the driving voltage is the charge is low (fig 4)
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Pierce in order to prevent an abrupt shutdown of the device.

Regarding claim 13, modified Benhamou discloses:
13. (Currently Amended) A lighting system for mechanical connection to a textile , in particular a garment, comprising - a lighting device for mechanical connection to the textile and comprising at least one electrically operable illuminant which emits light upon an electrical operating voltage being applied to it, at least one light guiding element which, in terms of lighting engineering, is coupled to the at least one illuminant and is configured at least partly to receive, to guide and to emit the light emitted by the at least one illuminant, an at least three-pole electrical luminaire plug connector for electrical connection to an electrical battery 
comprising - the battery appliance for the lighting device, wherein the battery appliance comprises at least one battery cell for reversible electrochemical storage of electrical energy, an energy converter connected to the at least one battery cell and serving for providing the operating voltage, and an at least three-pole electrical battery plug connector for electrical connection to the lighting device,-wherein for providing the operating voltage for the lighting device the battery plug connector is electrically connected to the energy converter, characterized in that the lighting device is configured as claimed in claim
1 , the battery appliance further comprises a setting unit electrically coupled to the energy converter and the battery plug connector and serving for controlling the energy converter (see claim 7), wherein the setting unit is configured to set the operating voltage depending on a control voltage of the lighting device detected at the battery plug connector (see claim 10), and
the battery plug connector is releasably connectable to the luminaire plug connector (Bobbo teaches detachable connectors in par 50).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to make the connectors releasably connected in order to easily change the lighting device or battery appliance.


14. (Currently Amended) A textile, in particular a garment, characterized by a lighting system as claimed in claim 13 (Benhamou: fig 3).

Regarding claim 15, modified Benhamou discloses:
15. (Currently Amended) The textile as claimed in claim 14, characterized in that the battery appliance and/or the textile comprise(s) a connection element for releasable connection of the battery appliance to the textile (Benhamou: par 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Britt D Hanley/Primary Examiner, Art Unit 2875